Title: From Thomas Jefferson to Jonathan Thompson, 11 October 1825
From: Jefferson, Thomas
To: Thompson, Jonathan


Dear Sir
Monticello
Oct. 11. 25
Your favor of the 3d is just now recieved, and I have this day instructed the Proctor of the University to remit you immediately the sum of 658. D 32 c on account of that institution which wish the 127.19 formerly remitted for my portion of what was due, makes up the whole sum of 785.51 the only  motive for proposing a postponement of the duties was the supposition that Congress might more readily  consent to remit an unpaid sum than refund one after payment. the grounds of asking a remission were 1st the disposition to aid literary institutions, and 2. the importation of models of sculpture for the encoragement of the fine arts.  these motives will I hope be my apology for the delay  of this remittance and with my thanks for your kind and repeated accomodns I pray you to accept assurances of my high respect and esteemTh: J.